Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Christina Grinevich
733 Hidden Valley Rd :
King of Prussia, PA 19406 : TRIAL BY JURY DEMAND
Plaintiff. :
CIVIL ACTION NO.
Vv.

Delaware County
201 W. Front Street, 2nd Floor
Media, PA 19063
The GEO Group, Inc.
500 Cheyney Road
Thornton, PA 19373
and
Jane Doe Correctional Officers
500 Cheyney Road
Thornton, PA 19373
Defendants.
CIVIL ACTION —- COMPLAINT
Plaintiff by and through her attorney Brian J. Zeiger, Esquire, hereby alleges the
following:
JURISDICTION & VENUE
1. Plaintiffs alleges civil rights violations under 42 U.S.C. § 1983 and this Court has
Jurisdiction pursuant to 28 U.S.C. § 1343 and 28 U.S.C. § 1331.

2. Defendants reside in the Eastern District of Pennsylvania and venue is proper pursuant

to 28 U.S.C. $ 1391(b).

LEVIN & ZEIGER LLP
1500 JFK BLVD. Suite 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 2 of 10

PARTIES

3, At all times relevant hereto the Plaintiff Christina Grinevich, 1s an adult citizen, who
lives at 733 Hidden Valley Rd, King of Prussia, PA 19406.

4. Defendant Delaware County, is an incorporated Municipality in Pennsylvania, located
at 201 W. Front Street, 2nd Floor, Media, PA 19063.

5. Defendant the GEO Group, Inc. (hereinafter “GEO”), has a principle business located
at 500 Cheyney Road, Thornton, PA 19373.

6. Defendants Jane Doe Correctional Officers, are believed to be an adult citizens of
Pennsylvania conducting business at 500 Cheyney Road, Thornton, PA 19373, are being sued in
both their individual and official capacities.

7. At all times material hereto, the individual defendants acted under color of Jaw and
within the course and scope of their employment, pursuant to the customs, policies, practices,

ordinances, regulations, and directives of the Delaware County and the Geo Group, Inc.

FACTUAL BACKGROUND
8. On or about May 25, 2019, Plaintiff was arrest in Delaware County, Pennsylvania.
9. On or about May 26, 2019, Plaintiff was brought to the George W. Hill Correctional
Facility (hereinafter “George W. Hill), in Delaware County Pennsylvania, located at 500
Cheyney Road.
10. While Plaintiff was being processed, the four female Jane Doe Correctional Officer
Defendants assaulted her.

11. Plaintiff was cuffed by four female Jane Doe Correctional Officer Defendants.

2

LEVIN & ZEIGER LLP
1500 JFK BLVD, SuITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 3 of 10

12. Plaintiff was stripped from her clothing, not given a prison uniform, and placed in a
smock. The four female Jane Doe Correctional Officer Defendants cut off Plaintiff’s clothing
from her body.

13. The four female Jane Doe Correctional Officer Defendants moved Plaintiff to an intake
cell.

14. The four female Jane Doe Correctional Officer Defendants instructed Plaintiff to put
her back side on the wall, lean forward, and place her hands through a slot in the intake cell.
Plaintiff complied.

15. Once Plaintiff’s hands were through the slot in the intake cell, the four Jane Doe
Correctional Officer Defendants forcibly removed the handcuffs and fractured Plaintiff’s hand.

16. Plaintiff screamed at the four female Jane Doe Correctional Officer Defendants that
they were breaking her hand—Plaintiff felt her bone snap.

17. Plaintiff felt her hand being fractured by the four female Jane Doe Correctional Officer
Defendants.

18. The four female Jane Doe Correctional Officer Defendants entered the cell and popped
off Plaintiff’s fake fingernails.

19. Plaintiff asked the four female Jane Doe Correctional Officer Defendants for medical
treatment for her fractured hand and the four female Jane Doe Correctional Officer Defendants
completely ignored Plaintiff’s request for medical care.

20. The four female Jane Doe Correctional Officer Defendants then pepper-sprayed
Plaintiff in her face.

2]. Plaintiff was not permitted to clean her face from the pepper-spray after she was
3

LEVIN & ZEIGER LLP
1500 JFK BLVD. SUITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 4 of 10

pepper-sprayed.

22. The four female Jane Doe Correctional Officer Defendants made up an infraction
against Plaintiff to cover-up their assault of Plaintiff and had Plaintiff housed in the hole.

23. While Plaintiff was in the hole, Plaintiff was refused feminine products during her
menstrual cycle, such as pads and tampons.

24. Plaintiff repeatedly requested medical treatment for her fractured hand and continued
to grieve in regard to her fractured hand.

25. Approximately six to eight weeks later, Plaintiff was taken to medical in relation to her
fractured hand.

26. Plaintiff’s hand was x-rayed, which revealed a fractured hand.

27. Plaintiff was not given any treatment for her fractured hand.

28. Plaintiff’s hand is now permanently disfigured as a result of the fracture from the
excessive force from the four Jane Doe Correctional Officer Defendants.

29. Plaintiff suffered and continues to suffer from immense pain and suffering from her
fractured hand.

30. Upon information and belief, Defendants Delaware County and GEO’s custom and
practice is to provide the minimum amount of medical care and treatment to inmates at George
W. Hill.

31. Upon information and belief, Defendants Delaware County and GEO have a custom or
policy of failing to properly review complaints, grievances, and medical complaints to ensure
inmate get proper medical care and treatment.

32. Upon information and belief, the individual corrections officer Defendants have a

4

LEVIN & ZEIGER LLP
1500 JFK BLVD. SuItE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 5 of 10

custom or policy of failing to properly review complaints, grievances, and medical complaints to
ensure inmate get proper medical care and treatment.

33. Upon information and belief, the failure to properly review complaints, grievances, and
medical complaints, show the Defendants Delaware County, GEO and the individual correction
officer Defendants are deliberately indifferent, condone and ratify behavior, or adopt an
unofficial policy, of providing inadequate medical care to inmates at the George W. Hill.

34. In the alternative, if paperwork and records are not being created in regards to
complaints, grievances and medical complaints, there exists a custom or policy of not properly
documenting complaints, grievances and medical complaints, again showing a custom or policy
of not providing proper medical care to inmates at the George W. Hill by Defendants Delaware
County, GEO and the individual corrections officer Defendants.

35. Delaware County has been sued a multiple of time for denial of medical care to
inmates as evinced by this Court’s ecf system.

36. GEO has been sued multiple times for violations of individual civil rights, including
but not limited to deprivation of medical care at George W. Hill, as evinced by this Court’s ecf

system and pacer. gov throughout the United States.

COUNT I -
VIOLATION OF 42 U.S.C. § 1983
ALL DEFENDANTS

37. Plaintiffs alleges each and every allegation contained in the foregoing paragraphs of
this Complaint and incorporates them herein by reference as if the same were set forth at length.
38. Defendants’ actions were undertaken as part of the execution of a custom, policy,

and/or practice that violated Plaintiff’s civil rights.

5

LEVIN & ZEIGER LLP
1500 JFK BLVD. SUITE 620
PHILADELPHIA, PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 6 of 10

39. Defendants’ actions were taken under color of state law, are state actions under 42
U.S.C. $1983, and have deprived Plaintiffs of their rights, privileges, and/or immunities secured
by the Constitution and laws of the United States, including her right to bodily integrity and her
right to be free from illegal seizure.

40. Defendants also violated Plaintiff’s constitutional rights under the Fourth and
Amendment of the United States Constitution by by using excessive force against her.

41. On information and belief, the aforesaid actions of Defendants were taken
intentionally, willfully, and/or with deliberate indifference to, or reckless disregard for, the rights
secured to the Plaintiffs. Defendants’ actions as stated herein denied Plaintiffs’ rights in violation
of the United States Constitution and 42 U.S.C. § 1983.

42. Defendants also violated and conspired to deprive Plaintiff of her Due Process Rights
of Access to Court.

43. Defendants’ actions were a factual cause of and/or directly and proximately caused

Plaintiffs’ substantial damages and harm.

WHEREFORE, Plaintiffs demands judgment against Defendants for such sums as would
reasonably and properly compensate him for injuries in an amount in excess of Three Hundred
Thousand ($300,000.00) Dollars together with compensatory damages, delay damages, interest,
costs and attorneys’ fees and punitive damages.
COUNT IJ - EXCESSIVE FORCE - 42 U.S.C. § 1983
ALL INDIVIDUAL DEFENDANTS
44. Plaintiff alleges each and every allegation contained in the foregoing paragraphs of this

Complaint and incorporates them herein by reference as if the same were set forth at length.
6

LEVIN & ZEIGER LLP
1500 JFK BLVD. SuITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 7 of 10

45. Plaintiff believes and therefore avers that the force used upon her was unnecessary and
more force than was reasonable and necessary under the circumstances.

46. Plaintiff believes and therefore avers that Defendants, acting in concert and conspiracy
with each other, have by the aforementioned actions deprived Plaintiffs of her constitutional and
statutory rights.

47. Defendants’ actions were a factual] cause of and/or caused Plaintiffs’ substantial
damages and harm. (See above).

WHEREFORE, Plaintiffs demands judgment against Defendants for such sums as would
reasonably and properly compensate him for injuries in an amount in excess of Three Hundred
Thousand ($300,000.00) Dollars together with compensatory damages, delay damages, interest,

costs and attorneys’ fees and punitive damages.

COUNT I:
EIGHTH AMENDMENT — PURSUANT TO 42 U.S.C § 1983
DENIAL OF MEDICAL CARE AND FAILURE TO PROTECT
PLAINTIFF V. ALL DEFENDANTS

48. Plaintiff alleges each and every allegation contained in the foregoing paragraphs of this
Complaint and incorporates them herein by reference as if the same were set forth at length.

49. Plaintiff had a fractured hand.

50. At the time of her detention, the Defendants Delaware County and Defendant GEO knew
or should have been aware of the Plaintiff’s medical conditions.

51. The Plaintiff repeatedly informed corrections officers and health care providers of her

condition and that she needed treatment.

7

LEVIN & ZEIGER LLP
1500 JFK BLVD. SuITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 8 of 10

52. The Plaintiff notified the individual correctional officers Defendants she needed medical
care and treatment for her condition.

53. The Defendants failed to provide the Plaintiff with adequate care as evidenced by the
factual allegations supra.

54. Further, Plaintiff was never given any medical treatment for her fractured hand.

55. As a direct and proximate cause of Defendants’ actions, or lack of actions, Plaintiff has a
permanent injury to her hand.
WHEREFORE, Plaintiff claims of the individually named Defendants, jointly and severally, a
sum in excess of three hundred thousand dollars ($300,000) in compensatory damages, delay
damages, interest and allowable costs of suit and brings this action to recover same, and punitive

damages against the individual defendants.
COUNT IV:
MONELL CLAIM UNDER 42 U.S.C. § 1983
PLAINTIFF V. DEFENDANTS DELAWARE COUTNY AND GEO

56. Plaintiff alleges each and every allegation contained in the foregoing paragraphs of this
Complaint and incorporates them herein by reference as if the same were set forth at length.

57. Defendants Delaware County and GEO established, knew of, and acquiesced to
policies, procedures, and customs that Defendants Delaware County and GEO knew or should
have known would Jead to violations of citizens’ constitutional rights.

58. Defendants Delaware County and GEO acted with deliberate indifference to the

consequences when establishing and enforcing inadequate policies, procedures, and customs.

59. Defendants Delaware County and GEO knew or should have known that its employees

8

LEVIN & ZEIGER LLP
1500 JFK BLVD. SuITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 9 of 10

engaged in conduct that posed a pervasive and unreasonable risk of constitutional injury to
citizens like the Plaintiff, and that they deliberately, knowingly and intentionally failed to take
measures to stop or limit the policy, custom and practice and therefore acquiesced in, and were
deliberately indifferent to, the aforementioned unconstitutional conduct and policy.

60. By failing to take action to stop or limit the policy and/or custom and/or practice by
remaining deliberately indifferent to the systematic abuse which occurred in accordance with and
as a direct and proximate result of the policy, custom, or practice, Defendants Delaware County
and GEO condoned, acquiesced in, participated in, and perpetrated the policy, custom, or
practice in violation of the Plaintiff’s rights under the Eighth and Fourteenth Amendments to the
Constitution of the United States, the laws of the United States and of the Commonwealth of
Pennsylvania.

61. The conduct of Defendants Delaware County and GEO and/or the conduct of
defendants’ employees or agents, and/or policy makers for the Delaware County and GEO were
a factual cause of and/or the cause of the harm and damages sustained by Plaintiff.
WHEREFORE, Plaintiff demands judgment for compensatory damages against Defendants for
such sums as would reasonably and properly compensate him for injuries in an amount in excess
of Three Hundred Thousand ($300,000) Dollars, together with delay damages, interest, costs,

attorneys’ fees, and declaratory and injunctive relief.

COUNT V - CONSPIRACY UNDER 42 U.S.C. § 1983
INDIVIDUAL DEFNEDANTS

62. Plaintiffs allege each and every allegation contained in the foregoing paragraphs of this

Complaint and incorporates them herein by reference as if the same were set forth at length.

9

LEVIN & ZEIGER LLP
1500 JFK BLVD. SUITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
Case 2:21-cv-02003-PD Document1 Filed 04/30/21 Page 10 of 10

63. All of the individual Defendants in this matter conspired to deprive the Plaintiffs of her
constitutional rights.

64. All of the individual Defendants acted in concert to commit an unlawful act, the
principal element of which was an agreement between the parties to inflict wrong or injury upon
another, and their acts resulted in damages, more specifically: to use excessive force against
plaintiff, to conceal] their identities, and to deprive Plaintiff of her due process rights of access to
courts.

65. Further, the Defendants took overt steps in furtherance of the conspiracy to use
excessive force against plaintiff, to conceal their identities, and to deprive Plaintiff of her due
process rights of access to courts, all of which caused damage to the Plaintiffs.

WHEREFORE, Plaintiffs demand judgment against Defendants for such sums as would
reasonably and properly compensate him for injuries in an amount in excess of Three Hundred
Thousand ($300,000.00) Dollars together with compensatory damages, delay damages, interest,

costs and attorneys’ fees and punitive damages.

Respectfully submitted,

BRIAN J. ZEIGER, ESQUIRE
Identification No.: 87663
zeiger@levinzéigef.com

LEVIN & ZEIGER, LLP

1500 JFK Blvd, Suite 620
Philadelphia, Pennsylvania 19102
215.546.0340

 

10

LEVIN & ZEIGER LLP
1500 JFK BLVD. SUITE 620
PHILADELPHIA. PENNSYLVANIA 191029
215.546.0340
